Weight, C. J.
If these instructions were properly before us, we should incline to the opinion, that they were not in all respects, as given, correct. We have too frequently held, however, that we cannot notice instructions that come before us as these do, to depart from the rule, whatever the circumstances. Objections must be made at the time they are given or refused, and the record so show, or-this court will not undertake to pass upon their correctness. It would not do to permit a party to stand by, and allow instructions to be given or refused, without objection, wait until he sees the result of the verdict, and then for the first time except. The reason of the rule is, that the mind of the court, shall at the time, be called to the objectionable matter, and there have an opportunity to correct it.
Judgment affirmed.